Citation Nr: 1644450	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether or not the decision to deny entitlement to veteran's pension benefits based on excessive income was correct.

(A separate decision will be issued with respect to the Veteran's claim of service connection for PTSD.)

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to November 1963 and from August 1967 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in October 2010 by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In July 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

At the July 2016 hearing, in a proceeding which was later reduced to writing, and prior to the promulgation of a decision on the issue, the Veteran informed VA of his desire to withdraw his claim of entitlement to veteran's pension benefits which had been denied due to excessive income.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

At the Board hearing in July 2016, the Veteran withdrew his appeal of the decision denying entitlement to veteran's pension benefits based on excessive income.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal of the denial of veteran's pension benefits based on excessive income is dismissed.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


